Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Kern on 12/23/2021.

The application has been amended as follows: 


IN THE CLAIMS

1-33.	(Cancelled.)
34.	(New)	An emulsion consisting essentially of:
		water;
a flavor selected from the group consisting of cinnamon oil, wintergreen oil, peppermint oil, clove oil, bay oil, anise oil, eucalyptus oil, thyme oil, cedar leaf 
cannabis oil;
dextrose;
lecithin;
glycerin;
pectin;
a natural color selected from the group consisting of beet red powder, beta-carotene, annatto, carmine, turmeric, paprika, and combinations thereof;
menthol; and
gum arabic.
.
35.	(New)	The emulsion of claim 34, wherein the flavor consists essentially of citrus selected from the group consisting of lemon, orange, lime, grapefruit, pineapple, and combinations thereof.  
36.	(New)	The emulsion of claim 34, wherein the glycerin is vegetable glycerin.
37.	(New)	The emulsion of claim 34, wherein the natural color is selected from the group consisting of beet, annatto, and combinations thereof.
38.	(New)	The emulsion of claim 34, wherein the emulsion is at least partially contained within a mucosally dissolvable film. 
39.	(New)	An emulsion consisting essentially of:
		water;
		pullulan;
		cannabis oil;
		tapioca starch;
		glycerin;	
		gum arabic;
		lecithin;
		vanilla extract;
a flavor selected from the group consisting of cinnamon oil, wintergreen oil, peppermint oil, clove oil, bay oil, anise oil, eucalyptus oil, thyme oil, cedar leaf oil, nutmeg oil, sage oil, bitter almond oil, cassia oil, vanilla, citrus, grape, apple, pear, peach, strawberry, raspberry, cherry, plum, apricot, licorice, bubble gum, and combinations thereof;
		a natural color selected from the group consisting of beet red powder, beta-carotene, annatto, carmine, turmeric, paprika, and combinations thereof; and
monk fruit.
40.	(New)	The emulsion of claim 39, wherein the flavor consists essentially of citrus selected from the group consisting of lemon, orange, lime, grapefruit, pineapple, and combinations thereof.  
41.	(New)	The emulsion of claim 39, wherein the glycerin is vegetable glycerin.
42.	(New)	The emulsion of claim 39, wherein the natural color is selected from the group consisting of beet, annatto, and combinations thereof.
43.	(New)	The emulsion of claim 39, wherein the emulsion is at least partially contained within a mucosally dissolvable film.
44.	(New)	An emulsion consisting essentially of:
water;
		pullulan;
		grapeseed oil;
		cannabis oil;
		tapioca starch;
		glycerin;	
		gum arabic;
		lecithin;
		vanilla extract;
a flavor selected from the group consisting of cinnamon oil, wintergreen oil, peppermint oil, clove oil, bay oil, anise oil, eucalyptus oil, thyme oil, cedar leaf oil, nutmeg oil, sage oil, bitter almond oil, cassia oil, vanilla, citrus, grape, apple, pear, peach, strawberry, raspberry, cherry, plum, apricot, licorice, bubble gum, and combinations thereof;
		a natural color selected from the group consisting of beet red powder, beta-carotene, annatto, carmine, turmeric, paprika, and combinations thereof; and
monk fruit.
45.	(New)	The emulsion of claim 44, wherein the flavor consists essentially of citrus selected from the group consisting of lemon, orange, lime, grapefruit, pineapple, and combinations thereof.  
46.	(New)	The emulsion of claim 44, wherein the glycerin is vegetable glycerin.
47.	(New)	The emulsion of claim 44, wherein the natural color is selected from the group consisting of beet, annatto, and combinations thereof.
48.	(New)	The emulsion of claim 44, wherein the emulsion is at least partially contained within a mucosally dissolvable film.
	


The following is an examiner’s statement of reasons for allowance:   the closest prior art is US 20210137137 which does not make it obvious to use all of the claimed components since they are not all there in the reference. Emulsion overcomes any 35 USC 101 issues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655